—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County *575(Starkey, J.), rendered June 6, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence, and (2) an amended sentence imposed June 19, 1995.
Ordered that the judgment and the amended sentence are affirmed.
Contrary to the defendant’s contention, we discern no improvident exercise of discretion in the trial court’s Sandoval ruling. The court properly considered both the probative value of, and the potential prejudicial effect in permitting inquiry into, the underlying facts of the defendant’s prior criminal offense (see, People v Walker, 83 NY2d 455; People v Pavao, 59 NY2d 282; People v Sandoval, 34 NY2d 371; People v Jamison, 228 AD2d 698).
The defendant’s challenge to a portion of the trial court’s charge regarding the burden of proof has not been preserved for appellate review (see, CPL 470.05 [2]). In any event, when considered in its entirety, the charge adequately conveyed the correct standard to be applied by the jury and did not dilute the People’s burden to prove guilt beyond a reasonable doubt (see, People v Fields, 87 NY2d 821; People v Canty, 60 NY2d 830).
The defendant’s remaining contentions are either unpreserved for appellate review, based on matter dehors the record, or lacking in merit. Ritter, J. P., Sullivan, Goldstein and Lerner, JJ., concur.